                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

ANTONIO JOHNSON
ADC #104400                                                                          PLAINTIFF

v.                            Case No. 4:18-cv-00345 KGB-PSH

BRANDON GRIMES, et al.                                                           DEFENDANTS

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris (Dkt. No. 5). No objections have been filed, and the

time for filing objections has passed. After careful consideration, the Court concludes that the

Proposed Findings and Recommendation should be, and hereby are, approved and adopted in their

entirety as this Court’s findings in all respects (Id.). The Court therefore dismisses without

prejudice plaintiff Antonio Johnson’s complaint for failure to state a claim upon which relief may

be granted (Dkt. No. 2). The Court finds that this dismissal shall count as a “strike” pursuant to

28 U.S.C. § 1915(g). The Court also certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from this Order would not be in good faith.

       It is so ordered this 2nd day of October, 2018.

                                                     __________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
